Case 17-11292-BLS   Doc 1081   Filed 01/15/19   Page 1 of 12
             Case 17-11292-BLS         Doc 1081        Filed 01/15/19    Page 2 of 12



In re: Tank Holdings Wind-Down Corp., et al.

Case No. 17-11292 (BLS)
Reporting Period: December 1, 2018 to December 31, 2018



                            Notes to the Monthly Operating Report

Debtors

This report includes financial activity form the following Debtors and related Case Numbers:

Tank Holdings Wind-Down Corp.         17-11292
Tank Wind-Down Corp.                  17-11293
Power Wind Down Corp.                 17-11294


General Notes

The financial information included herein, including supplemental information, are preliminary,
unaudited, and may not comply in all respects with generally accepted accounting principles of
the United States of America (“U.S. GAAP”).

The financial information included herein has been derived from the books and records of the
respective Debtors. This information, however, has not been subject to certain procedures that
would typically be applied to financial information in accordance with U.S. GAAP, and upon
application of such procedures, audit or otherwise, the Debtors believe that the financial
information herein could be subject to changes, certain of which could be material.

The financial information contained herein is presented on a preliminary and unaudited basis and
remains subject to future adjustments.

All financial information contained herein is for the reporting period of December 1, 2018
through December 31, 2018 and has been consolidated for the Debtors’ Estate.

As described in the Debtors’ Objection to Motion of CST Industries, Inc. for Entry of an Order (1)
Enforcing, Inter Alia, the December 6, 2017 Sale Order and Asset Purchase Agreement; (2)
Requiring the Debtors and Their Agents to Deliver to Movant Any and All Purchased Assets in
Their Possession, Custody, and/or Control; and (3) Granting Related Relief filed on August 24,
2018 (Docket No. 1057), the Debtors contend that they are entitled to receive amounts relating
to the Debtors’ recently expired cash collateralized letters of credit (the “LC Collateral”) totaling
approximately $500,000-$600,000, less certain fees that may be owed to JPMorgan Chase
Bank. CST Industries, Inc., formerly known as CST Acquisition Corp., contends that it
purchased the LC Collateral as part of the Debtors’ asset sale that closed on December 22,
2017. On September 20, 2018, the Bankruptcy Court held a hearing regarding the dispute but
has not yet issued a decision. The Debtors reserve all rights with respect to the LC Collateral.

There are various immaterial variances throughout the report mostly attributed to rounding.




                                             Page 2 of 12
             Case 17-11292-BLS        Doc 1081        Filed 01/15/19   Page 3 of 12



Notes to MOR-1
The forecasted or budgeted amounts have been excluded from this report. Only actual activity
and actual cumulative case to date balances are reported. Subsequent to the closing of the sale
transaction on December 22, 2017, the cash balance of Debtors’ Estate was consolidated into
one bank account in the name of CST Industries Holdings, Inc. (“Holdings”). A copy of the bank
statement is not included as requested and approved by the Office of the United States Trustee.

Notes to MOR-3
The balance sheet as of the end of the current reporting period is the consolidated balance sheet
for the Debtors’ Estate as of December 31, 2018.

The balance sheet as of the Petition Date is based on the Debtors’ balance sheet as of May 31,
2017. However, updated information was utilized where easily ascertainable and readily
accessible. Accordingly, the estimated balances of (i) cash and cash equivalents; (ii) net accounts
receivable; and (iii) accounts payable are stated as of close of business on June 9, 2017.

Notes to MOR-4
Post-Petition Taxes: Subsequent to the closing of the sale transaction on December 22, 2017,
the consolidated Debtor’s Estate does not have any employees or incur any payroll tax related
expenses. Therefore, the summary of all post-petition taxes has been excluded for this reporting
period.

Post-Petition Debts: At the end of the current reporting period, the Debtors’ Estate did not have
any post-petition related accounts payable (accrued professional fees are included in accrued
expenses on MOR3 – Month End), therefore the summary of unpaid post-petition debts has been
excluded for this reporting period.

Notes to MOR-5
In the course of the sale transaction the Debtors’ outstanding accounts receivable balances were
assumed by the purchaser. The Debtors’ Estate does not currently have any accounts
receivables, therefore the summary of the accounts receivable reconciliation and aging have been
excluded for this reporting period.

Notes to Debtor Questionnaire
Responses to the Debtor Questionnaire apply to each Debtor referenced herein.




                                            Page 3 of 12
                                      Case 17-11292-BLS                       Doc 1081              Filed 01/15/19                Page 4 of 12



In re: Tank Holdings Wind-Down Corp., et al.                                           Case No. 17-11292 (BLS)
                                                                                       Reporting Period: December 1, 2018
                                                                                       to December 31, 2018
SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

                                                            Consolidated                 Tank Holdings Wind-Down Corp.
                                                                                               Case No. 17-11292
                                                                   CUMULATIVE
                                                   CURRENT          FILING TO
                                                    MONTH             DATE                       BANK ACCOUNTS
                                                                                                   UMB # 7660
                               Bank
                     Account Number                 ACTUAL            ACTUAL                        Monthly Total
CASH BEGINNING OF PERIOD                              655,043           2,666,970                                    655,043

RECEIPTS
ACCOUNTS RECEIVABLE                                            -        88,999,178                                            -
SECURED DEBT ADVANCE                                           -        14,099,400                                            -
SALE OF ASSETS                                                 -        66,400,000                                            -
OTHER                                                          -        16,646,524                                            -
  TOTAL RECEIPTS                                               -       186,145,102                                            -

 DISBURSEMENTS
 PAYROLL, EXP REIMB, TAXES &                                            29,682,844
RELATED BENEFITS                                               -                                                              -
 SALES, USE, & OTHER TAXES                                     -         2,054,898                                            -
INVENTORY PURCHASES & RELATED                                           64,234,901
EXPENSES                                                       -                                                              -
 RENTAL/ LEASES                                                -           748,617                                            -
SECURED DEBT RELATED PAYMENTS                                            5,927,732
                                                              -                                                             -
ADMINISTRATIVE                                           21,000          4,124,856                                     21,000
SELLING                                                       -          2,876,544                                          -
FOREIGN OPERATIONS                                            -            454,954                                          -
OTHER                                                        40            231,073                                         40
ACCRUED ACCOUNTS PAYABLE                                      -          4,209,801                                          -
PROFESSIONAL FEES                                         9,642          9,323,699                                      9,642
U.S. TRUSTEE QUARTERLY FEES                                   -            138,200                                          -
                          SUBTOTAL                       30,682        124,008,120                                     30,682
SALE CLOSING DISBURSEMENTS:
PAY-OFF DIP & SR. LENDERS                                     -         60,881,592                                          -
CURE AMOUNTS                                                  -          1,653,281                                          -
TRANSFERS TO/(FROM) NEWCO                                     -          1,496,000                                          -
                          SUBTOTAL                            -         64,030,873                                          -
TOTAL DISBURSEMENTS                                      30,682        188,038,993                                     30,682

TRANSFERS
TRANSFERS FROM DIP ACCTS                                       -       134,581,219                                            -
TRANSFERS TO DIP ACCTS                                         -       134,581,219                                            -
TRANSFERS TO DIP UTILITY ACCT) A                               -           148,718                                            -
TOTAL TRANSFERS                                                -          (148,718)                                           -
`
NET CASH FLOW                                           (30,682)        (2,042,609)                                   (30,682)
(RECEIPTS LESS DISBURSEMENTS)

 CASH - END OF MONTH                                    624,361            624,361                                     624,361
 * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE
A - The Utility Adequate Assurance account is grouped in the Other Assets category on the balance sheet, and not reported on
this schedule.

                               THE FOLLOWING SECTION MUST BE COMPLETED
              DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:
                              (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                    30,682
    LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                      -
   PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
   SOURCES (i.e. from escrow accounts)                                                                                    -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE
QUARTERLY FEES                                                                                                         30,682




                                                                                                                                                 FORM MOR-1
     2 of 10                                                                                                                                          (04/07)

                                                                                  Page 4 of 12
                          Case 17-11292-BLS             Doc 1081          Filed 01/15/19          Page 5 of 12


In re: Tank Holdings Wind-Down Corp., et al.                                                   Case No. 17-11292 (BLS)
Debtor                                                                                Reporting Period: December 1, 2018 to
                                                                                                        December 31, 2018

                                               CASH DISBURSEMENTS

 Check Date       Account           Check #                             Payee                                 Amount
  12/3/2018    Holdings # 7660       Wire      JRP Management LLC                                                  8,393.31
  12/4/2018    Holdings # 7660       ACH       Account Analysis Service Charge                                        40.19
 12/17/2018    Holdings # 7660       Wire      Willis of New York, Inc.                                           21,000.00
 12/17/2018    Holdings # 7660       Wire      Epiq Bankruptcy Solutions                                           1,248.80
                                                                                 Total Holdings # 7660          $30,682.30




                                                           Page 5 of 12
                           Case 17-11292-BLS                  Doc 1081           Filed 01/15/19           Page 6 of 12

In re Tank Holdings Wind-Down Corp., et al.                                  Case No. 17-11292 (BLS)
      Debtor                                                        Reporting Period: December 1, 2018 to December 31, 2018

                                                BANK RECONCILIATIONS
     Continuation Sheet for MOR-1

     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)

                                                    Tank Holdings Wind-Down Corp.
                                                               Holdings
                                                             Estate's Cash
                                                             UMB # 7660
     BALANCE PER                                  $                        624,361
     BOOKS

     BANK BALANCE                                 $                             624,361
     (+) RECONCILING                                                                 -
     ITEMS

     ADJUSTED BANK                             $                                624,361
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     OTHER




                                                                 Page 6 of 12
                     Case 17-11292-BLS     Doc 1081         Filed 01/15/19      Page 7 of 12



In re: Tank Holdings Wind-Down Corp., et al.               Case No. 17-11292 (BLS)
                                                           Reporting Period: December 1, 2018
                                                           to December 31, 2018

                              PAYMENTS TO PROFESSIONALS



                                       PROFESSIONALS
                                                              AMOUNT PAID -
                           NAME                              CURRENT MONTH       TOTAL PAID TO DATE
Norton Rose Fulbright US LLP                                                -               471,430
RPA Advisors, LLC                                                           -               440,439
Young Conaway Stargatt & Taylor, LLP                                        -               198,105
Hughes Hubbard & Reed LLP                                                   -             3,520,635
Potter Anderson & Corroon LLP                                               -               471,825
Lowenstein Sandler                                                          -               802,740
Michael Best & Friedrich                                                    -                14,083
Pinsent Masons                                                              -                 6,384
Shaw Fishman Giantz & Towbin                                                -               267,984
Husch Blackwell LLP                                                         -               162,095
Drinker Biddle & Reath LLP                                                  -                15,977
Mercer (US) Inc.                                                            -                53,886
CDG Group, LLC                                                              -                96,445
FTI Consulting                                                              -               442,031
FTI Consulting (Broker Fee)                                                 -               879,000
CBIZ MHM, LLC                                                               -               448,183
Teneo Capital LLC                                                           -               338,591
SLR International Corp                                                      -                50,038
Epiq Bankruptcy Solutions                                               1,249               541,732
JRP Management LLC                                                      8,393               102,098

TOTAL PAYMENTS TO PROFESSIONALS                                         9,642             9,323,699




                                                                                                 FORM MOR-2
                                                                                                      (04/07)
                                            Page 7 of 12
                               Case 17-11292-BLS                      Doc 1081             Filed 01/15/19                Page 8 of 12



In re: Tank Holdings Wind-Down Corp., et al.                                      Case No. 17-11292 (BLS)
                                                                                  Reporting Period: December 1, 2018 to December 31, 2018

                                                          STATEMENT OF OPERATIONS
                                                                      (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                                                                   Consolidated Activity at End of
                                                                                       the Reporting Period
STANDARD GROSS PROFIT                                                                 for the Debtors' Estate
Gross Revenues                                                                                                   -
Less: Cost of Goods Sold                                                                                         -
Gross Profit                                                                                                     -
SELLING, GENERAL & ADMIN EXPENSES
Insurance Expense                                                                                             21,000
Bank Fees                                                                                                         40
Other (attach schedule)                                                                                            -
Total Selling, General & Admin Expenses                                                                       21,040
EBITDA                                                                                                       (21,040)
Depreciation/Depletion/Amortization                                                                                -
Net Profit (Loss) Before Other Income & Expenses                                                             (21,040)
OTHER INCOME AND EXPENSES
Other Income - Misc. Refunds                                                                                       -
Interest Expense                                                                                                   -
Net Profit (Loss) Before Reorganization Items                                                                (21,040)
REORGANIZATION ITEMS
Professional Fees - Restructuring                                                                                  -
Professional Fees - Transactional / Bankruptcy Related                                                         9,642
Professional Fees - Secured Debt                                                                                   -
U. S. Trustee Quarterly Fees                                                                                       -
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                       -
Gain (Loss) from Sale of Equipment                                                                                 -
Other Reorganization Expenses (attach schedule)                                                                    -
Total Reorganization Expenses                                                                                  9,642
Income Taxes                                                                                                       -
Net Profit (Loss)                                                                                            (30,682)




                                                                                                                                        FORM MOR-2
                                                                                                                                             (04/07)
                                                                          Page 8 of 12
                                   Case 17-11292-BLS                            Doc 1081                Filed 01/15/19                   Page 9 of 12



In re: Tank Holdings Wind-Down Corp., et al.                                                 Case No. 17-11292 (BLS)
                                                                                             Reporting Period: December 1, 2018 to December 31, 2018

                                                                   CURRENT BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                              Consolidated Book Value at End of
                                        ASSETS                                                      the Reporting Period

CURRENT ASSETS                                                                                       for the Debtors' Estate
Cash and Cash Equivalents                                                                                                   624,361
TOTAL CURRENT ASSETS                                                                                                        624,361
OTHER ASSETS
Restricted-Adequate Assurance Utility Deposit                                                                               148,718
TOTAL OTHER ASSETS                                                                                                          148,718


TOTAL ASSETS                                                                                                                773,079



                 LIABILITIES AND OWNER EQUITY
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
CURRENT LIABILITIES
Accounts Payable                                                                                                            429,100
Accrued Expenses                                                                                                          1,560,944
Accrued Income Taxes                                                                                                    (12,925,237)
Accrued Interest                                                                                                            554,818
TOTAL CURRENT LIABILITIES                                                                                               (10,380,375)
LONG TERM LIABILITIES
Mezzanine Long Term Debt                                                                                               110,035,976
Other Non Current Liabilities (Lease Deposit)                                                                               252,851
Deferred Income Tax Liability                                                                                               463,877
TOTAL LONG TERM LIABILITIES                                                                                            110,752,704


TOTAL PRE-PETITION LIABILITIES                                                                                         100,372,329
LIABILITIES NOT SUBJECT TO COMPROMISE (Post-Petition)
CURRENT LIABILITIES
Accounts Payable                                                                                                                   -
Accrued Expenses                                                                                                           2,816,654
Accrued Income Taxes                                                                                                     (1,875,230)
TOTAL CURRENT LIABILITIES                                                                                                   941,424
LONG TERM LIABILITIES
Mezzanine Long Term Debt                                                                                                  3,216,299
Deferred Income Tax Liability                                                                                             9,068,360
TOTAL LONG TERM LIABILITIES                                                                                              12,284,659


TOTAL POST-PETITION LIABILITIES                                                                                          13,226,083


TOTAL LIABILITIES                                                                                                      113,598,412
OWNER EQUITY
NET OWNER EQUITY - May 2017                                                                                             154,270,975
NET OWNER EQUITY - Increase/(Decrease) for Current Period                                                              (267,096,308)


TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                        773,079




                                                                                                                                                        FORM MOR-3
                                                                                                                                                             (04/07)
                                                                                    Page 9 of 12
                                             Case 17-11292-BLS                                           Doc 1081                        Filed 01/15/19                           Page 10 of 12



In re: Tank Holdings Wind-Down Corp., et al.                                                                                                                        Case No. 17-11292 (BLS)
                                                                                                                                                                    Reporting Period: December 1, 2018 to December 31, 2018

                                                                             PRO-FORMA BALANCE SHEET AT PETITION DATE

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.




                                                                                                   Book Value at                                                                Power
                                         ASSETS                                                    Petition Date         Tank Holdings Wind-Down Corp.                     Wind Down Corp.              Tank Wind-Down Corp.

CURRENT ASSETS                                                                                      Consolidated              Case No. 17-11292 (BLS)                   Case No. 17-11294 (BLS)         Case No. 17-11293 (BLS)
Cash and Cash Equivalents - Balance as of COB 6/9/17 (See Notes)                                           2,666,970                                        1,272                            205,548                       2,460,151
Accounts Receivable (Net) - Balance as of COB 6/9/17 (See Notes)                                         30,617,180                                             -                                  -                     30,617,180
Inventories (Net)                                                                                        19,778,223                                             -                                  -                     19,778,223
Costs in Excess of Billing (CIEB)                                                                        10,424,709                                             -                             11,300                     10,413,409
Prepaid Expenses                                                                                           1,337,564                                            -                              8,620                       1,328,944
Deferred Income Taxes                                                                                        286,566                                            -                                  -                        286,566
Other CurrentAssets (attach schedule)                                                                    31,627,683                                             -                                  -                     31,627,683
TOTAL CURRENT ASSETS                                                                                     96,738,896                                         1,272                            225,468                     96,512,156
PROPERTY AND EQUIPMENT
Real Property (Land and Buildings)                                                                       21,747,652                                             -                                  -                     21,747,652
Machinery and Equipment                                                                                  30,234,210                                             -                                  -                     30,234,210
Furniture, Fixtures and Office Equipment                                                                   6,513,774                                            -                                  -                       6,513,774
Leasehold Improvements                                                                                       627,056                                            -                                  -                        627,056
Vehicles                                                                                                            -                                           -                                  -                                -
Less Accumulated Depreciation                                                                            33,254,875                                             -                                  -                     33,254,875
TOTAL PROPERTY & EQUIPMENT                                                                               25,867,817                                             -                                  -                     25,867,817
OTHER ASSETS
Loans to Insiders*                                                                                                  -                                           -                                  -                                -
Other Assets (attach schedule)                                                                          275,215,847                                157,718,642                             1,522,405                    115,974,800
TOTAL OTHER ASSETS                                                                                      275,215,847                                157,718,642                             1,522,405                    115,974,800


TOTAL ASSETS                                                                                            397,822,559                                157,719,914                             1,747,873                    238,354,773



                 LIABILITIES AND OWNER EQUITY
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
CURRENT LIABILITIES
Bank Revolver                                                                                              3,000,000                                            -                                  -                       3,000,000
Accounts Payable - Balance as of COB 6/9/17 (See Notes)                                                  12,187,038                                             -                              9,338                     12,177,700
Accrued Expenses                                                                                         64,677,404                                    55,149,159                            835,944                       8,692,301
Billings in Excess of Cost (BIEC)                                                                          1,493,625                                            -                            340,800                       1,152,825
Accrued Income Taxes                                                                                     (12,925,237)                                           -                                  -                     (12,925,237)
Accrued Interest                                                                                           3,866,015                                            -                                  -                       3,866,015
Customer Deposits                                                                                        12,615,335                                             -                                  -                     12,615,335
Product Warranty and Liability Reserve                                                                     3,745,262                                            -                             30,000                       3,715,262
Current Portion of Long Term Debt                                                                        43,005,581                                             -                                  -                     43,005,581
Payable to CST Industries                                                                                  1,509,236                                    1,509,236                                  -                                -
TOTAL CURRENT LIABILITIES                                                                               133,174,259                                    56,658,395                          1,216,082                     75,299,782
LONG TERM LIABILITIES
Senior Long Term Debt                                                                                               -                                           -                                  -                                -
Mezzanine Long Term Debt                                                                                110,035,976                                             -                                  -                    110,035,976
Other Non Current Liabilities (Lease Deposit)                                                                252,851                                            -                                  -                        252,851
Deferred Income Tax Liability                                                                                463,877                                            -                            358,560                        105,317
Total Intercompany Balance - Debtor Entity                                                                          -                                           -                        (86,098,484)                    86,098,484
Total Intercompany Balance - Non Debtor Entity                                                             1,007,738                                            -                                  -                       1,007,738
TOTAL LONG TERM LIABILITIES                                                                             111,760,442                                             -                        (85,739,924)                   197,500,366


TOTAL PRE-PETITION LIABILITIES                                                                          244,934,701                                    56,658,395                        (84,523,842)                   272,800,148
OWNER EQUITY
NET OWNER EQUITY                                                                                        154,270,975                                101,061,518                           86,473,076                      (33,263,619)


TOTAL LIABILITIES AND OWNERS' EQUITY                                                                    399,205,676                                157,719,913                             1,949,234                    239,536,529

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                                                                           FORM MOR-3
                                                                                                                                                                                                                                (04/07)

                                                                                                               Page 10 of 12
                                                                                  Case 17-11292-BLS                                       Doc 1081                 Filed 01/15/19                   Page 11 of 12



In re: Tank Holdings Wind-Down Corp., et al.                                                          Case No. 17-11292 (BLS)
                                                                                                      Reporting Period: December 1, 2018 to December 31, 2018

     BALANCE SHEET - continuation sheet

                                 Tank Holdings Wind-Down Corp.                                                                          Power Wind Down Corp.                                                                       Tank Wind-Down Corp.
                                    Case No. 17-11292 (BLS)                                                                             Case No. 17-11294 (BLS)                                                                     Case No. 17-11293 (BLS)




                                                     BOOK VALUE AT END                                                                                    BOOK VALUE AT                                                                                       BOOK VALUE AT
                                                            OF                BOOK VALUE ON                                                                   END OF    BOOK VALUE ON                                                                             END OF    BOOK VALUE ON
                                                                                                                                                             CURRENT                                                                                             CURRENT
                                                         CURRENT                                                                                            REPORTING                                                                                           REPORTING
ASSETS                                               REPORTING MONTH           PETITION DATE          ASSETS                                                  MONTH     PETITION DATE    ASSETS                                                                   MONTH     PETITION DATE
Other Current Assets                                                                                  Other Current Assets                                                               Other Current Assets

                                                                                                                                                                                                   Goodwill                                                              -       1,155,664
                                                                                                                                                                                                   Intangible Assets (Net)                                               -      30,472,019




                                                                          -                    -                                                                                     -                                                                                   -      31,627,683
Other Assets                                                                                           Other Assets                                                                      Other Assets
         Investment in CST Industries Inc                                 -        157,718,642                  Joint Ventures                                       -       769,840              Long Term Deferred Tax Asset                                           -         674,226
                                                                                                                Long Term Deferred Tax Asset                         -       752,565              Investment in CST Power                                                -      12,593,047
                                                                                                                                                                                                  Investment in Vulcan                                                   -       1,040,874
                                                                                                                                                                                                  Investment in Conservatek                                              -      36,050,175
                                                                                                                                                                                                  Investment in TEMCOR                                                   -      62,628,851
                                                                                                                                                                                                  Investment in Singapore                                                -           7,154
                                                                                                                                                                                                  Restricted Cash UMB                                                    -         199,837
                                                                                                                                                                                                  Restricted Cash JP Morgan                                              -         589,211
                                                                                                                                                                                                  Note Receivable                                                        -         673,000
                                                                                                                                                                                                  I/C Receivable - Holdings                                              -       1,518,425

                                                                          -        157,718,642                                                                       -      1,522,405                                                                                    -    115,974,800
                                                                                                                                                              BOOK
                                                      BOOK VALUE AT            BOOK VALUE                                                                   VALUE AT     BOOK VALUE                                                                           BOOK VALUE BOOK VALUE
                                                          END OF                  ON                                                                         END OF         ON                                                                                 AT END OF     ON
                                                         CURRENT                                                                                            CURRENT                                                                                            CURRENT
                                                        REPORTING                PETITION                                                                  REPORTING      PETITION                                                                            REPORTING   PETITION
LIABILITIES AND OWNER EQUITY                              MONTH                   DATE                 LIABILITIES AND OWNER EQUITY                          MONTH         DATE          LIABILITIES AND OWNER EQUITY                                           MONTH       DATE
Other Postpetition Liabilities                                                                         Other Postpetition Liabilities                                                    Other Postpetition Liabilities




Adjustments to Owner Equity                                                                            Adjustments to Owner Equity                                                       Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)                                                     Postpetition Contributions (Distributions) (Draws)                                Postpetition Contributions (Distributions) (Draws)



Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
into a separate account, such as an escrow account.




                                                                                                                                                                                                                                                                              FORM MOR-3 CONT'D
                                                                                                                                                                                                                                                                                          (04/07)

                                                                                                                                                 Page 11 of 12
                                  Case 17-11292-BLS                             Doc 1081                Filed 01/15/19                   Page 12 of 12



In re: Tank Holdings Wind-Down Corp., et al.                                                                     Case No. 17-11292 (BLS)
                                                                                                                 Reporting Period: December 1, 2018
                                                                                                                 to December 31, 2018

                                                        DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                               Yes                   No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                                                  X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                                  X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation                                                                       A
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                                             X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                                                      X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.


A - As the Debtors have disclosed to the Court, the Debtors are in the process of working with their professionals and the purchaser to resolve certain tax matters.




                                                                                                                                                                       FORM MOR-5
                                                                                                                                                                            (04/07)
                                                                                    Page 12 of 12
